DETAILED ACTION
Election/Restrictions
	Applicant’s election without traverse of Group I, DHA, a mixture of di- and triglycerides of linoleic (C18:2) and oleic (C18:1) acids, creatine dodecyl ester and polyoxyethylene sorbitan monoester in the reply filed on September 29 2022 is acknowledged.  Claims 1-17 are pending in the application. Claims 10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29 2022.   Accordingly, claims 1-9, 11-12 and 15-17 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28 2020 was considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “selected in the group consisting of” (emphasis added).  However, proper Markush language is selected from the group consisting of (see claim 9 as an example of the proper usage).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the recitation “an heart disease” should be “a heart disease”.  Appropriate correction is required.
Claim 12 ia objected to because of the following informalities:  the claim ends in two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a neuromuscular disorder, hypoxia, ischemic brain disease, stroke, heart disease, muscular dystrophy, some skin disorders and inflammation does not reasonably provide enablement for preventing the same as well as treating all skin disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

	The invention relates to a microemulsion which is used in treating or preventing a variety of different disease, disorders or conditions.  The diseases, disorders or conditions which can be treated or prevented as claimed are neuromuscular disorder, hypoxia, an ischemic brain disease such as stroke, heart disease, a muscular dystrophy, a skin disorder and inflammation. The relative skill of those in the art is high, that of an MD or PHD with experience in drug design and disease treatment.

The breadth of the claims; the amount of direction or guidance provided
 and the presence or absence of working examples

	The claim is very broad insofar as it recites preventing any of the recited disease as well as recites any skin disorder  i.e., the complete eradication of the same. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live. The instant specification, while clearly providing guidance on how to make the claimed composition (see pages 26-28) as well as nasal administration of the composition and the enhancement in brain targeting, does not provide any examples of using the compositions to treat or prevent the claimed diseases.  Therefore, the specification is only enabled for treating or preventing those diseases wherein the art supports creatine use.
	The claims are also broad as they generally recite skin disorder.  Therefore, this scope includes wrinkles, skin cancer, psoriasis, acne, etc.
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the examiner cites Cordingley et al., Kley, Balestrino, Tran and Physio Matters.
	Cordingley et al. teaches that there is some results that has evaluated the effects of creatine supplementation in a variety of models of inflammation demonstrating a benefit.  However, other results demonstrates no advantage or a detriment to inflammation (see page 2, second complete paragraph).  
	Kley teaches that evidence from random controlled trials show that short and medium term creatine treatment increase muscle strength in muscular dystrophies.  There is also evidence that creatine improvise functional performance in muscular dystrophy and idiopathic inflammatory myopathy.  (see page 2, conclusions).  
	Balestrino discusses the role of creatine in the heart.  It is taught that in heart failure, creatine improves muscle strength and endurance (page 14).  
	Tran teaches that creatine supplementation reduces the cerebral oxidative and metabolic stress response.  It is taught that prophylactic creatine treatment may reduce hypoxic brain injury (page 3193). 
Physio Matters teaches that creatine increases body and muscle mass, promotes muscle growth, strength and power.  Creatine aids energy transfer in tissues with high energy requirement such as skeletal, muscle and the brain.  Animal studies have shown that a higher creatine level prior to brain injury may play a protective role in reducing this secondary brain damage.  Studies have hypothesized that creatine supplementation in those at risk of a brain injury could reduce secondary damage should an injury occur.  Research in animals has demonstrated that in increased dietary intake of creatine prior to a stroke can reduce the amount of damage that occurs to the brain tissue.  
Mayo Clinic reports on the research on creatine for use in specific activities and conditions.  These include skin aging.  It is reported that a cream containing creatine might reduce skin sag and wrinkles and swell as improve sun damage.  
Therefore, while the state of the art would support treating the claimed diseases, the state of the art shows that even prophylactic administration of creatine does not prevent the claimed disorders.  While creatine may reduce wrinkles and skin sag and improve sun damage, there is no evidence it can treat all skin disorders as claimed.  
		
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to prevent and treat all the diseases claimed as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
It is noted that while the recitation for use in treating or the preventing of at least one disease, disorder or condition selected in the group consisting of a neuromuscular disorder, hypoxia, an ischemic brain disease such as stroke, a heart disease, a muscular dystrophy, a skin disorder and inflammation. is an intended use and is given little patentable weight, the enablement of compositions reciting an intended use must be considered.  See In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991) and In re Gardner, 427 F.2d 786, 166 USPQ 138 (C.C.P.A. 1970). Note: MPEP 2164.01(c).
	
	
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 8 11-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 as currently written are vague and indefinite.  Claims 2-3 recite “said creatine fatty ester” in line 2.  However, claims 2-3 depend from claim 1 and claim 1 recites at least one creatine fatty ester.  Therefore, it is unclear in claim 2-3 if said creatine fatty ester applies to only one creatine fatty ester or all the creatine fatty esters encompassed by the recitation “at least one” creatine fatty ester.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 4% to 13%, and the claim also recites in particular from 5% to 12% which is the narrower statement of the range/limitation.  Claim 8 recites the broad recitation 4% to 13%, and the claim also recites in particular from 5% to 12% which is the narrower statement of the range/limitation.  Claim 11 recites the broad recitation 50% to 68%, and the claim also recites in particular 58% to 65% which is the narrower statement of the range/limitation. Claim 12 recites the broad recitation 15% to 30%, and the claim also recites in particular of 18% to 27% which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 16, the phrase "such as" in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the brain creatine transporter deficiency disease” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Trotier-Faurion et al. (J. Med. Chem., 2013, cited on PTO Form 1449) in view of Renshaw et al. (US 20170165264 A1), Sintov et al. (US 20100034880 A1) and  Gattefosse (www.gattefosse.com, 2016) .
Applicant Claims
	The instant application claims a composition in the form of a micro- emulsion composed of (i) an oil phase comprising at least one omega 3 fatty acid or salt thereof and at least one glyceride, (ii) an aqueous phase and (iii) one or more non-ionic surfactant(s), said composition containing at least one creatine fatty ester or salt thereof. As elected the omega 3 fatty acid is DHA, the glyceride is a mixture of mono-, di and triglycerides of linoleic and oleic acids which is commercially available as MAISINE CC (see page 15 of the instant specification), the non-ionic surfactant is PEG sorbitan monoester and the creatine fatty ester is the dodecyl ester.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Trotier-Faurion et al. is directed to the synthesis and biological evaluation of new creatine fatty esters revealed dodecyl creatine ester as a promising drug candidate for the treatment of the creatine transporter deficiency.  Cerebral creatine deficiency is a neurological disorder which induces severe neurodevelopment delays in children.  Therapeutic strategies rely on the use of creatine prodrug which enters neuronal cells by a passive transport and is converted into creatine.  Increasing drug lipophilicity will promote the diffusion through the blood brain barrier (BBB).  Developed creatine esters linking long and fatty carbon chains to the creatine structure (page 5176, right column).  Table 7 shows the toxicity of the creatine fatty esters.  The dodecyl creatine ester was expressed as a good candidate (page 5178, right column).  Suggested is the use of a vehicle to protect the dodecyl creatine ester from the degradation by plasma esterases.  Vehicles could be lipid nanocapsules (page 5178).  Concentration of the esters are 1, 5 or 10 µg/mL (table 7).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Trotier-Faurion et al. teaches a dodecyl creatine ester  which can be delivered in a vehicle, Trotier-Faurion et al. does not teach a microemulsion.  However, this deficiency is cured by Sintov et al. and 
	Sintov et al. is directed to pharmaceutical compositions based on a microemulsion.  Microemulsions have been studied as drug delivery systems on account of their solubilization capacity for poorly water soluble drugs (paragraph 0005).  Nasal delivery provides a means to circumvent the blood-brain barrier and allows for increased CNS penetration (paragraph 0014).  Taught is a microemulsion comprising at least one oil, surfactant, water, and biologically active substance (claims 1-2) comprising at least one oil which can be a monoglyceride, diglyceride or triglyceride which can include corn oil (claim 5 and paragraph 0044).  The surfactant is present in amounts from 0.1 to 90 wt% (claim 13).  Surfactants include polyoxyethylene sorbitan derivates such as tween 20, 40, 60, etc. (claim 16).  Exemplified compositions contain both oil and surfactant (see examples 1-3).  Intranasal formulations are exemplified.  Concentrations of drug are from 0.0001 to 80% (paragraph 0027).  
	Gattefosse is directed to Maisine CC which is a unique pharmaceutical oil for solubility and oral bioavailability enhancement. Maisine CC is glycerol monolinoleate which is also known as corn oil mono-, di- and triglycerides.  This oil has a long and successful history of use in lipid based formulation for oral bioavailability enhancement (page 2).  Taught is the use with surfactants (box 1 and table 1).  A variety of advantages of Maisine CC is called out (page 3).  The specific composition of Maisine CC, mono and di glycerides being predominant, means it is a better solubilizer than standard triglyceride oils (page 5).  Exemplified amounts include 10 and 12% (table 1).
	While Trotier-Faurion et al. teaches a dodecyl creatine ester, Trotier-Faurion et al. does not teach the combination of the dodecyl creatine ester and DHA.  However, this deficiency is cured by Renshaw et al.
	Renshaw et al. claims a composition comprising at least one creatine or creatine analog and at least one omega-3 fatty acid (claim 1).  The fatty acid can be DHA (claim 8).  It is taught that creatine, omega-3 fatty acid and citicoline all serve to augment brain mitochondrial function (paragraph 0004).  Creatine analogs include creatine esters (paragraph 0062). The creatine or creatine analog is present in an amount from 10 to 70 wt% (paragraph 0082). The amount of omega-3 fatty acid is 10 wt% or more (paragraph 0090).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Trotier-Faurion et al., Renshaw et al., Sintov et al. and Gattefosse and utilize a microemulsion comprising an oil phase and aqueous phase to deliver the dodecyl creatine ester.  One skilled in the art would have been motivated to utilize a microemulsion as Trotier-Faurion et al. teaches that a vehicle can be utilized and it is desirable for the dodecyl creatine ester to cross the blood brain barrier.  Sintov et al. teaches a microemulsion for improving the solubility of poorly water soluble drugs and that intranasal delivery of these compositions improves the ability of the drug to cross the blood brain barrier.  Since crossing the blood brain barrier would be desirable for the dodecyl creatine ester there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Trotier-Faurion et al., Renshaw et al., Sintov et al. and Gattefosse and utilize DHA with the dodecyl creatine ester.  One skilled in the art would have been motivated to utilize DHA as creatine and omega-3 fatty acid both serve to augment brain mitochondrial function as taught by Renshaw et al.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  Since Renshaw et al. expressly teaches the creatine can be a creatine ester and expressly claims creatine analog/ester with DHA there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Trotier-Faurion et al., Renshaw et al., Sintov et al. and Gattefosse and utilize Maisine CC as the oil in the microemulsion.  One skilled in the art would have been motivated to utilize Maisine CC for all the advantages taught by Gattefosse including bioavailability enhancement.  Since Sintov et al. teaches the oil can be a glyceride there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Trotier-Faurion et al., Renshaw et al., Sintov et al. and Gattefosse and utilize polysorbate surfactants such as Tween 20 as the surfactant.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught surfactants as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed amount of creatine fatty ester, Trotier-Faurion et al. teaches suitable concentrations,  Renshaw et al. teaches a range close to the claimed range and Sintov et al. teaches an overlapping range.  Regarding the claimed amount of DHA, Renshaw et al. teaches an overlapping range.  Regarding the claimed concentration of glyceride, Gattefosse teaches suitable amounts.  Regarding the claimed amount of surfactant Sintov et al. teaches an overlapping range.  Regarding the claimed amount of water, Sintov et al. exemplifies suitable amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.   The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.   The amount of the oil and water phases would be manipulated depending on the components included and the solubility needed. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claims 15-17, firstly, these claims are directed to the intended use of the composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here the same dodecyl creatine ester is taught by Trotier-Faurion et al.  Secondly, Trotier-Faurion et al. suggests the use of the dodecyl creatine ester in the treatment of creatine transporter deficiency reading on the uses claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.